            Case 5:20-cr-00183-HE Document 1 Filed 07/21/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF OKLAHOMA
                                                                             Fl LED
                                                                              JUL 2 1 2020
                                                                         CARMELITA REEDER SHINN, CLERK
                                                                     U.S. DIST. COURT, WESTERN DIST. OKLA.
UNITED STATES OF AMERICA,                        )                   8Y_______ ,OEPUTY
                                                 )
                      Plaintiff,                 )
                                                 )
             -vs-                                )
                                                 )
BLAKE LAWRENCE KRETCHMAR,                        )     Violation: 18 U.S.C. § 658
                                                 )
                      Defendant.                 )
                                                 )


                                   I NDI C T M E N T

The Federal Grand Jury charges:

                                     COUNTS 1-10
                 (Conversion of Property Pledged to a Farm Credit Agency)

       1.    On or about the dates listed below, within the Western District of Oklahoma

and elsewhere,

-------BLAKE LAWRENCE KRETCHMAR,-------

with the intent to defraud, knowingly concealed, removed, disposed of, and converted to

his own use and that of another, property pledged to and held by Farm Credit of Enid, PCA,

a part of the Fann Credit Administration. KRETCHMAR deposited by check into his

personal bank account the collateral and proceeds from selling collateral, as described

below, without remitting to Farm Credit of Enid, PCA, the property and proceeds therefrom

that were pledged to Farm Credit of Enid, PCA.
Case 5:20-cr-00183-HE Document 1 Filed 07/21/20 Page 2 of 2
